Citation Nr: 0718348	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-25 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence to reopen a claim of 
entitlement to service connection for diabetes mellitus has 
been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1954.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  Jurisdiction over the case 
was subsequently transferred to the RO in Providence, Rhode 
Island.  

A motion to advance this case on the docket due to the 
veteran's age was granted by the Board in June 2007.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).


FINDINGS OF FACT

1.  In an unappealed March 2000 rating decision, service 
connection was denied for diabetes mellitus.

2.  The evidence associated with the claims file subsequent 
to the March 2000 rating decision is cumulative or redundant 
of the evidence previously of record or is not sufficient to 
raise a reasonable possibility of substantiating the claim 
for service connection for diabetes mellitus.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for diabetes 
mellitus.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran believes that his claim of entitlement to service 
connection for diabetes mellitus should be reopened and 
granted.  

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulation and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the veteran, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  
Dingess v. Nicholson, NO. 01-1917 (U.S. Vet. App. March 3, 
2006) (Hartman, No. 02-1506).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letter mailed in July 2003 and the 
June 2005 Statement of the Case.  The Statement of the Case 
informed him that his claim had previously been denied 
because the medical evidence demonstrated that he was 
initially diagnosed in 1969 and that he needed to submit 
evidence showing that the disorder was manifested in service 
or was diagnosed within one year of his discharge from 
service.  Although the veteran was not specifically informed 
that he should submit any pertinent evidence in his 
possession, he has been informed of the evidence that would 
be pertinent and that he should submit such evidence or 
provide the RO with the information and any authorization 
necessary for the RO to obtain the evidence on his behalf.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection for diabetes mellitus, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection for diabetes mellitus is 
not warranted.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

Similarly, although adequate VCAA notice was not provided 
before the initial adjudication of the claim, the Board also 
finds that the veteran was not prejudiced as a result of 
this.  In this regard, the Board notes that no additional 
evidence was submitted or identified in response to the 
notice provided in the Statement of the Case.  Therefore, 
there is no reason to believe that the ultimate decision of 
the originating agency would have been different had adequate 
VCAA notice been provided at an earlier time.

The Board acknowledges that, unfortunately, the veteran's 
service medical records could not be obtained from the 
National Personnel Records Center (NPRC), in St. Louis, 
Missouri, presumably because they were destroyed in the 1973 
fire at that facility.  The record does reflect that over the 
years multiple attempts have been made to obtain those 
records.  It is clear that further attempts to obtain service 
medical records would be futile.  Available morning reports 
have been obtained.  In addition, all available post-service 
medical evidence identified by the veteran has been obtained.  
Although the veteran has not been afforded a VA examination 
in response to his claim to reopen, VA has no obligation to 
provide such an examination in response to a claim to reopen 
if new and material evidence has not been presented.  See 
38 C.F.R. § 3.159(c)(4).  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim 
to reopen.


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Analysis

In an unappealed rating decision dated in March 2000, 
reopening of the veteran's claim for service connection for 
diabetes mellitus was denied because no new and material 
evidence had been received.  The evidence then of record 
failed to demonstrate that diabetes mellitus was present 
within one year of the veteran's discharge from service or 
that it was etiologically related to service.  The veteran's 
current claim to reopen was received in June 2003.

The medical evidence added to the record since the March 2000 
rating decision documents the presence of diabetes mellitus 
many years following the veteran's discharge from service.  
It includes no evidence of a nexus between the veteran's 
diabetes mellitus and his military service.  It is 
essentially cumulative in nature and does not relate to an 
unestablished fact necessary to substantiate the claim.  
Accordingly, it is not new and material.  

Also added to the record was a July 2000 statement from C.F., 
a veteran and friend of the appellant, indicating that the 
veteran had symptoms of diabetes while in service and that he 
was diagnosed with diabetes at the time of his service 
discharge examination.  The July 2000 statement from C.F. is 
cumulative and redundant of evidence already of record 
because it reiterates contentions made in earlier statements 
by C.F.  Therefore, it is not new evidence.  Moreover, as a 
lay person, C.F. is not competent to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Therefore, his statement is not material.

The veteran's statements have also been added to the record 
but they are cumulative or redundant of his earlier 
statements.  Therefore, they are not new.

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen this claim.


ORDER

The Board having determined that new and material evidence 
has not been presented, reopening of the claim for 
entitlement to service connection for diabetes is denied.

____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


